Title: From Alexander Hamilton to Marquis de Lafayette, [8 October 1780]
From: Hamilton, Alexander
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



[Paramus, New Jersey, October 8, 1780]
Dr. Marquis

The General is very anxious to hear from you and that your corps should join the army. Your men must have suffered exceedingly yesterday and last night, and your baggage is here. Be with us as soon as you can; but send the express back immediately with an account of your success.
Yrs. Affectionately
AH
Paramus Octr. 8. 1780
Marquis De la Fayette
